Citation Nr: 0941705	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-08 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for visual field defect, bilateral eyes, prior to July 26, 
2002. 

2.  Entitlement to a rating in excess of 50 percent for 
visual field defect, bilateral eyes, from July 26, 2002. 

3.  Entitlement to a rating in excess of 20 percent for 
epilepsy.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).    


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel



WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife and daughter


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to July 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued a 20 percent rating for epilepsy and a 
10 percent rating for visual field cut, right eye, and denied 
service connection for inferior nasal quadrant defect, left 
eye and a TDIU.  

The Veteran appealed the August 2002 decision and in February 
2006, service connection for the left eye visual field defect 
was granted.  The rating for the visual field defects in the 
left and right eyes were combined and the RO assigned a 30 
percent from October 25, 2001 to July 25, 2002 and a 50 
percent rating from July 26, 2002.  The Veteran continued his 
disagreement with the ratings assigned and perfected an 
appeal as to the issues on the title page.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for left 
eye visual field defect (combined with the right eye 
disability for rating purposes), the Board characterized this 
claim in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  Moreover, although the RO granted a 
higher rating for bilateral visual field defect during the 
pendency of the appeal, inasmuch as higher ratings for this 
disability are available, both before and after July 26, 
2002, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the Board has 
characterized the appeal as now encompassing the first two 
matters set forth on the title page.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In June 2005, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  In September 2009, 
the Veteran testified during a videoconference hearing before 
the undersigned Acting Veterans Law Judge.  Transcripts of 
those hearings are of record.  

The Board's decision addressing the claims for higher ratings 
for bilateral visual defect is set forth below.  The claims 
for a higher rating for epilepsy and a TDIU are addressed in 
the remand following the order; these matters are being 
remanded to the RO, via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.  

2.  From the October 25, 2001 effective date of the grant of 
service connection to July 25, 2002, the Veteran's visual 
field defect, bilateral eyes, was manifested by some loss in 
the visual field, but with visual field concentric 
contraction greater than 30 degrees in each eye.  

3.  From July 26, 2002, the Veteran's visual field defect, 
bilateral eyes, has been manifested by at least 30 degrees of 
concentric contraction of the visual field in each eye, but 
with visual field concentric contraction greater than 15 
degrees in each eye.   



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for visual field defect, bilateral eyes, prior to 
July 26, 2002, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7 (2009), 4.84a Diagnostic Code (DC) 6080 (2008).  

2.  The criteria for a rating in excess of 50 percent for 
visual field defect, bilateral eyes, from July 26, 2002, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7 (2009), 4.84a 
DC 6080 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings, as well as 
information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In a February 2005 post-rating letter, the RO provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate the claims for higher ratings, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA; 
this letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  

After issuance of the February 2005 letter, and opportunity 
for the Veteran to respond, the February 2006 statement of 
the case and the November 2008 and March 2009 supplemental 
statements of the case reflect readjudication of the claims.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case or a supplemental 
statement of the case, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of January 
2004, November 2005 and April 2008 VA examinations.  Also of 
record and considered in connection with the appeal are the 
transcripts of the Veteran's DRO and Board hearings, along 
with various written statements provided by the Veteran, and 
by his representative, on his behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted as to the matters herein 
decided.  It is noted that multiple attempts were made to 
obtain employment information from Wal-Mart.  No response 
from Wal-Mart was received.  The Veteran was notified of the 
lack of information and his responsibilities regarding 
evidence.  He stated that Wal-Mart would not fill out the 
form.  The Board finds that the duty to assist has been 
fulfilled as to these records.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II. Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the 
question for consideration is entitlement to a higher initial 
rating since the grant of service connection, evaluation of 
the medical evidence since the grant of service connection to 
consider the appropriateness of "staged rating" (assignment 
of different ratings for distinct periods of time, based on 
the facts found) is required.  Fenderson, 12 Vet. App. at 
126.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
10 (2007).  The following analysis is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

The Board recognizes that the criteria for rating 
disabilities of the eye have recently changed.  To whatever 
extent the changes could be relevant in this case, the Board 
notes that the changes are only applicable to claims filed on 
or after the effective date of the regulation change, 
December 10, 2008.  See 73 Fed. Reg. 66,543-66,554 (November 
10, 2008).  As the present claims were filed before that 
date, the changes are not applicable.  

The Veteran's eye disability has been evaluated under 38 
C.F.R. § 4.84a, DC 6080, which contemplates ratings for 
impairment of field vision.  38 C.F.R. § 4.76 provides that 
measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  38 
C.F.R. § 4.76a explains how ratings are assigned based on 
impairment of field vision, as follows.

The extent of visual field contraction in each eye is 
determined by recording the extent of the remaining visual 
field in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in Table III.  The degrees lost are then added 
together to determine the total degrees lost.  This is 
subtracted from 500.  The difference represents the total 
remaining degrees of visual field.  The difference divided by 
8 represents the average contraction for rating purposes.  38 
C.F.R. § 4.76a.

According to Table III in 38 C.F.R. § 4.76a, the normal 
visual field extent at the 8 principal meridians, in degrees, 
is: temporally, 85; down temporally, 85; down, 65; down 
nasally, 50; nasally, 60; up nasally, 55; up, 45; up 
temporally, 55.  The total visual field is 500 degrees.

Diagnostic Code 6080 provides that bilateral concentric 
contraction of the visual field to 60 degrees but not to 45 
degrees warrants a 20 percent rating or is rated as 
equivalent to visual acuity of 20/50.  Bilateral concentric 
contraction to 45 degrees but not to 30 degrees warrants a 30 
percent rating or is rated as equivalent to visual acuity of 
20/70.  Bilateral concentric contraction to 30 degrees but 
not to 15 degrees warrants a 50 percent rating, or is rated 
as equivalent to visual acuity of 20/100.  Bilateral 
concentric contraction to 15 degrees but not to 5 degrees 
warrants a 70 percent rating, or is rated as equivalent to 
visual acuity of 20/200.  Bilateral concentric contraction to 
5 degrees warrants a 100 percent rating, or is rated as 
equivalent to visual acuity of 5/200.  Bilateral loss of the 
nasal half of the visual field warrants a 20 percent rating, 
or is rated as equivalent to visual acuity of 20/50, while 
bilateral loss of the temporal half of the visual field is 
evaluated as 30 percent disabling or as equivalent to visual 
acuity of 20/70.  38 C.F.R. § 4.84a, DC 6080.

The Board notes that some of the visual field testing results 
of record are displayed in graphical format.  The Board has 
interpreted the results of those graphs.  It will 
specifically be noted where the graphical results were 
displayed in numerical form by the examiner.

Prior to July 26, 2002

In a January 2002 letter, the Veteran stated that he lost 50 
percent of his peripheral vision in his right eye and 30 
percent in his left.  That same month, the Veteran had a VA 
neurology appointment.  He reported an episode of blurry 
vision the month prior.  On visual field testing, he 
subjectively felt that he could not see finger movement or 
finger counting in the lower half of the visual fields with 
both eyes open. 

Records of VA treatment from May 2002 reflect that, on visual 
field testing, degrees at each meridian were as follows:

Meridians

Tempo
rally
(85)
Down
Tempo
rally
(85)
Down
(65)
Down
Nasal
ly
(50)
Nasal
ly
(60)
Up 
nasal
ly
(55)
Up
(45)
Up
Tempo
rally
(55)
Right
64
15
5
6
39
40
41
53
Left
62
8
3
12
34
42
47
50

The results for the right eye show visual field concentric 
contraction of 32.875 degrees (263 divided by 8).  The 
results for the left eye show visual field concentric 
contraction of 32.25 degrees (258 divided by 8).  

As visual field testing prior to July 26, 2002 showed visual 
filed concentric contraction greater than 30 degrees in each 
eye, a rating in excess of 30 percent is not warranted during 
that period.  See 38 C.F.R. § 4.84a, DC 6080.  

Since July 26, 2002

Records of VA treatment from July 2002 reflect that, on 
visual field testing, degrees at each meridian were as 
follows:

Meridians

Tempo
rally
(85)
Down
Tempo
rally
(85)
Down
(65)
Down
Nasal
ly
(50)
Nasal
ly
(60)
Up 
nasal
ly
(55)
Up
(45)
Up
Tempo
rally
(55)
Right
52
5
0
4
30
33
32
40
Left
62
5
3
5
41
38
37
43

The results for the right eye show visual field concentric 
contraction of 24.5 degrees (196 divided by 8).  The results 
for the left eye show visual field concentric contraction of 
29.25 degrees (234 divided by 8).

The Veteran was afforded a VA eye examination in January 
2004.  He denied any change in vision and stated that his 
visual field defect was stable.  Vision was correctable to 
20/20 in the right eye and 20/25 in the left eye.  The 
examiner's assessment was visual field defects of 
undetermined etiology, no evidence of optic nerve atrophy 
sufficient to explain visual field defects.   

Records of VA treatment from February 2004 reflect that, on 
visual field testing, degrees at each meridian were as 
follows:

Meridians

Tempo
rally
(85)
Down
Tempo
rally
(85)
Down
(65)
Down
Nasal
ly
(50)
Nasal
ly
(60)
Up 
nasal
ly
(55)
Up
(45)
Up
Tempo
rally
(55)
Right
57
10
8
13
40
41
35
48
Left
59
10
10
17
41
46
35
45

The numeric results above were provided by the examining 
optometrist.  The results for the right eye show visual field 
concentric contraction of 31.5 degrees (252 divided by 8).  
The results for the left eye show visual field concentric 
contraction of 32.875 degrees (263 divided by 8).

The Veteran was afforded a VA eye examination in November 
2005.  Testing reportedly showed inferior altitudinal defect 
in both eyes.

On visual field testing at that time, degrees at each 
meridian were as follows:

Meridians

Tempo
rally
(85)
Down
Tempo
rally
(85)
Down
(65)
Down
Nasal
ly
(50)
Nasal
ly
(60)
Up 
nasal
ly
(55)
Up
(45)
Up
Tempo
rally
(55)
Right
53
0
0
0
10
35
33
42
Left
59
0
0
0
40
40
37
46

The results for the right eye show visual field concentric 
contraction of 21.625 degrees (173 divided by 8).  The 
results for the left eye show visual field concentric 
contraction of 27.75 degrees (222 divided by 8).

The Veteran was afforded another VA eye examination in April 
2008.  The examiner stated that the Veteran had advanced 
visual field loss in both eyes that would be significantly 
disabling because he has no inferior field vision in both 
eyes.  

On visual field testing at that time, degrees at each 
meridian were as follows:

Meridians

Tempo
rally
(85)
Down
Tempo
rally
(85)
Down
(65)
Down
Nasal
ly
(50)
Nasal
ly
(60)
Up 
nasal
ly
(55)
Up
(45)
Up
Tempo
rally
(55)
Right
25
0
0
0
29
33
25
40
Left
43
0
0
0
30
31
20
39

Some of the numeric results above were provided by the 
examining ophthalmologist.  The results for the right eye 
show visual field concentric contraction of 19 degrees (152 
divided by 8).  The results for the left eye show visual 
field concentric contraction of 20.375 degrees (163 divided 
by 8).

Visual field testing since July 26, 2002 does not show visual 
filed concentric contraction of 15 degrees or less.  As such, 
a rating in excess of 50 percent is not warranted during that 
period.  See 38 C.F.R. § 4.84a, DC 6080.  




Both Periods

The Board recognizes that Diagnostic Code 6080 provides 
alternate central visual acuity scores that can be used for 
rating field vision impairment as central visual acuity 
impairment.  When applying the corresponding central visual 
acuity scores to 38 C.F.R. § 4.84a, Table V, no higher 
ratings are warranted.  

For all the foregoing reasons, the Board finds that there is 
no basis for further staged rating of the Veteran's bilateral 
visual field defect, and that the claims for ratings in 
excess of 30 and 50 percent must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the doubt doctrine; however, as the 
preponderance of the evidence is against assignment of higher 
ratings, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  The Board 
also finds that there is no showing that, at any point, the 
Veteran's service-connected bilateral visual field defect has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b).  

There is a three-step analysis for determining whether an 
extra-schedular rating is appropriate.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  First, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id. at 
115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent 
periods of hospitalization).  If the factors of step two are 
found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination whether, 
to accord justice, the claimant's disability picture requires 
the assignment of an extra-schedular rating.  Id. at 116.

In this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the 30 and 50 percent 
ratings assigned).  The Board recognizes that the Veteran 
stopped working in 2003; however, the Veteran has stated that 
was due to deep vein thrombosis, and a 2003 Social Security 
Administration disability determination lists only chronic 
venous insufficiency and epilepsy.  The Board recognizes that 
in April 2008 a VA examiner stated that the Veteran is 
significantly disabled because he has no inferior vision 
field.  However, significant disability is reflected in the 
ratings currently assigned.  The Board notes that according 
to a March 2002 vocational evaluation, the Veteran has 
potential for competitive employment, and according to a 
September 2002 VA vocational rehabilitation counseling 
record, the Veteran declined 10 different jobs offered to 
him.  It is simply not shown that bilateral visual field 
defect alone has resulted in marked interference with 
employment.  There also is no evidence that at any point the 
Veteran's bilateral visual field deficit has necessitated 
frequent periods of hospitalization, or has otherwise 
rendered inadequate the regular schedular standards.    

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Thun, 22 Vet. 
App. at 115.  It is noted that a claim for a TDIU is being 
remanded.


ORDER

A rating in excess of 30 percent for visual field defect, 
bilateral eyes, prior to July 26, 2002, is denied.

A rating in excess of 50 percent for visual field defect, 
bilateral eyes, since July 26, 2002, is denied.


REMAND 

The Board's review of the claims file reveals that further 
action on the claim for a higher rating for epilepsy is 
warranted.  

The Veteran is service-connected for epilepsies, which are 
rated using a formula based on the frequency of major and/or 
minor seizures.  See 38 C.F.R. § 4.124a (2009).  The Veteran 
does not appear to experience any major seizures.  However, 
the evidence of record leaves it unclear as to the frequency 
of minor seizures.  In this regard, the Veteran reports 
having episodes where he phases out and will just sit and 
stare off into the distance.  These episodes reportedly last 
from 30 seconds to two or three minutes.  Throughout the 
appeal period, the frequency of these episodes, as reported 
by the Veteran and his wife, has ranged from a few times a 
year to 10 times a week.  

The Veteran was afforded a VA examination in May 2008, at 
which time the examiner noted in the medical history section 
of the report that the Veteran's last seizure was in April 
2008.  This report also indicated that during the last 12 
months he had no episodes of generalized non-conclusive 
epilepsy, generalized conclusive epilepsy, simple partial 
epilepsy, complex partial epilepsy characterized by automatic 
states and/or generalized convulsions with unconsciousness, 
or complex partial epilepsy characterized by brief episodes 
of random motor movements, hallucinations, perceptual 
illusions, abnormalities of thinking, memory, or mood, or 
autonomic disturbances.  

At the Veteran's September 2009 hearing, his representative 
argued that the VA examiner did not consider the episodes 
reported by the Veteran.  In this regard, the May 2008 
examination report and opinion appear to be focused on 
employability, as opposed to the severity of epilepsy.  
Notably, the frequency of epilepsy is only referenced in the 
medical history portion of the examination report, with no 
findings by the examiner related to the frequency of 
epilepsy.  Instead, the examiner opined that epilepsy did not 
prevent meaningful employment.  As such, the Board finds that 
the evidence of record is insufficient to properly address 
the issue of a higher rating for epilepsies and that another 
VA examination should be provided to the Veteran.  Specific 
instructions to the examiner are detailed below.  

The Board also observes that under the criteria for rating 
epilepsies in 38 C.F.R. § 4.124a, there is a note that 
describes a procedure to be followed regarding epilepsy and 
unemployability, which includes undertaking full and complete 
development to ascertain whether epilepsy is a determining 
factory when a definite history of unemployment is shown.  In 
these cases, the assent of the claimant should first be 
obtained for permission to conduct an economic and social 
survey.  The purpose of this survey is to secure all the 
relevant facts and data necessary to permit of a true 
judgment as to the reason for his or her unemployment and 
should include information as to: education, occupations 
prior and subsequent to service, places of employment and 
reasons for termination, wages received, and number of 
seizures.  

The Veteran has not been employed since 2003 and his 
statements and a disability report from the Social Security 
Administration suggest that epilepsy may be a contributing 
factor to unemployability.  As such, if the Veteran consents, 
an economic and social survey should be conducted as 
described in 38 C.F.R. § 4.124a.   

As a final matter, the Board points out that, as any decision 
with respect to the claim for a higher rating may affect the 
Veteran's claim for a TDIU, the claim for a TDIU is 
inextricably intertwined with the claim for a higher rating.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  As the claims should be 
considered together, it follows that, any Board action on the 
TDIU claim, at this juncture, would be premature.  Hence, a 
remand of this matter is warranted, as well.

Accordingly, the issues of entitlement to a higher rating for 
epilepsy and entitlement to a TDIU are REMANDED for the 
following action:

1.  The Veteran should be asked to consent 
to an economic and social survey.  If the 
Veteran consents, a survey, as described 
in 38 C.F.R. § 4.124a, should be 
conducted.   

2.  The Veteran should be scheduled for an 
examination to determine the severity of 
his epilepsy.  The claims folder must be 
made available to the examiner designated 
to examine the Veteran.  All appropriate 
studies should be performed.

The examiner should specifically address 
whether the Veteran's reports of episodes 
where he will "phase out" and sit there 
staring off into the distance are minor 
seizures.  The examiner should also 
clearly describe the frequency of any 
major and minor seizures.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

3.  Thereafter, the issues of entitlement 
to a higher rating for epilepsy and 
entitlement to a TDIU should be 
readjudicated.  If any benefit sought is 
not granted, issue a supplemental 
statement of the case, and afford the 
Veteran and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


